— In an action to recover damages for personal injuries, the defendants Starrett City, Inc., Starrett City Associates, L.E, and Grenadier Realty Corp. appeal from an order of the Supreme Court, Kings County (Vaughan, J.), dated June 1, 2011, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
*579Ordered that the order is affirmed, with costs.
The defendants Starrett City, Inc., Starrett City Associates, L.P., and Grenadier Realty Corp. (hereinafter collectively the Starrett defendants) failed to meet their burden of establishing, prima facie, that they did not create or have actual or constructive notice of the dangerous condition that allegedly caused the plaintiffs injuries (see Sut v City Cinemas Corp., 71 AD3d 759 [2010]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). The Starrett defendants’ failure to meet their burden required denial of their motion without regard to the sufficiency of the plaintiffs papers in opposition (see Sut v City Cinemas Corp., 71 AD3d at 759; Medina v La Fiura Dev. Corp., 69 AD3d 686, 686-687 [2010]). Balkin, J.P., Leventhal, Hall and Cohen, JJ., concur.